                                          Case 4:21-cv-00913-YGR Document 74 Filed 07/06/21 Page 1 of 3




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6
                                         IN RE PLUM BABY FOOD LITIGATION,                   CASE NO. 21-cv-913-YGR
                                   7
                                         This Document Relates to: All Actions              ORDER FOR SUPPLEMENTAL BRIEFING RE:
                                   8                                                        MOTION TO TRANSFER
                                   9

                                  10

                                  11          Plaintiffs in this consolidated action bring, inter alia, consumer protection claims in

                                  12   connection with defendant Plum, PBC’s baby food products which allegedly contain toxic heavy
Northern District of California
 United States District Court




                                  13   metals. Prior to consolidation, Plum and its parent company Campbell Soup Company moved to

                                  14   transfer the five class actions (now consolidated) to the District of New Jersey, where both are also

                                  15   defendants in four actions (also now consolidated) involving the same issues.

                                  16          In opposing the transfer motion, the Gulkarov plaintiffs dispute that their lawsuit could

                                  17   have been brought in the District of New Jersey. Specifically, they raise the issue of personal

                                  18   jurisdiction, arguing that “[b]oth during the class period and at the time [they] purchased the Plum

                                  19   products at issue, Plum was indisputably headquartered in this District.” (Opposition, Dkt. No.

                                  20   53, at 7.) Although general personal jurisdiction is determined at the time the suit was filed,

                                  21   see Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406, 422 (9th Cir. 1977) (general

                                  22   personal jurisdiction “must be shown at the time suit was filed”), the Court has concerns that the

                                  23   District Court of New Jersey may not have personal jurisdiction over Plum.1

                                  24

                                  25

                                  26
                                              1
                                                 The parties do not dispute that Campbell is based in New Jersey. However, “[p]ersonal
                                  27   jurisdiction over each defendant must be analyzed separately.” Harris Rutsky & Co. Ins. Servs,
                                       Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1130 (9th Cir. 2003) (citing Brainerd v. Governors of
                                  28
                                       the Univ. of Alberta, 873 F.2d 1257, 1258 (9th Cir. 1989)).
                                          Case 4:21-cv-00913-YGR Document 74 Filed 07/06/21 Page 2 of 3




                                   1          The Gulkarov plaintiffs have proffered evidence that Plum’s principal place of business is

                                   2   in Emeryville, California. Specifically, in a “Corporation – Statement of Information” filing with

                                   3   the California Secretary of State dated January 27, 2021, Plum listed “1485 Park Avenue,

                                   4   Emeryville, California 94608” as the address of its principal executive office. (Peterson

                                   5   Declaration, Exh. A, Dkt. No. 53-2.) This statement was filed ten days before the February 5,

                                   6   2021 filing of the Gulkarov action, the first action filed against Plum in this District.

                                   7          By declaration filed by its Assistant Secretary Keely Stewart, Campbell represents that the

                                   8   filing was made “in error.” (Stewart Declaration, Dkt. No. 34-1, ¶ 6.) Campbell concedes that

                                   9   Plum previously maintained its principal place of business in Emeryville. However, following its

                                  10   acquisition of Plum in 2013, “Campbell transferred all of Plum’s business operations to

                                  11   Campbell’s corporate headquarters in Camden, New Jersey. The transfer of the entirety of Plum’s

                                  12   business operations to New Jersey was completed in 2018. After that time, Plum’s principal place
Northern District of California
 United States District Court




                                  13   of business was in Camden, New Jersey, and it maintained no employees, headquarters, offices, or

                                  14   corporate operations in California.” (Id. ¶ 4.) After learning of the filing error with the California

                                  15   Secretary of State, Stewart represents that Plum filed a Certificate of Surrender listing One

                                  16   Campbell Place, Camden, New Jersey 08103 as the proper address for its operations. (Id. ¶ 7.)

                                  17          But for Mr. Stewart’s representations, defendants provide no evidence that Plum, a

                                  18   Delaware corporation, primarily conducted business in New Jersey for purposes of general

                                  19   personal jurisdiction. See Ford Motor Co. v. Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1024

                                  20   (2021) (in paradigm case, a corporation is subject to general personal jurisdiction in its place of

                                  21   incorporation and principal place of business). Nor is it immediately clear that any of the claims

                                  22   brought by the plaintiffs in this District arise from or relate to Plum’s activities in New Jersey for

                                  23   purposes of specific personal jurisdiction. See id. at 1025 (for specific jurisdiction, “the plaintiff’s

                                  24   claims ‘must arise out of or relate to the defendant’s contacts’ with the forum”) (quoting Bristol-

                                  25   Myers Squibb Co. v. Sup. Ct. of Cal., San Francisco Cty., 137 S. Ct. 1773, 1780 (2017)).2

                                  26

                                  27
                                              2
                                                The Gulkarov plaintiffs filed a proof of service indicating that Plum was served with
                                  28
                                       process in Delaware. (Proof of Service, Dkt. No. 9.)
                                                                                         2
                                          Case 4:21-cv-00913-YGR Document 74 Filed 07/06/21 Page 3 of 3




                                   1          Accordingly, the Court is inclined to deny the motion as defendants have failed to adduce

                                   2   prima facie evidence that the District Court of New Jersey has personal jurisdiction over Plum.

                                   3   See 28 U.S.C. § 1404(a) (“For the convenience of the parties and witnesses and in the interest of

                                   4   justice, a district court may transfer any civil action to any other district or division where

                                   5   it might have been brought.”) (emphasis supplied). As this issue has not been adequately briefed,

                                   6   by no later than 12:00 p.m. on July 12, 2021, the parties may supplement their briefing by

                                   7   submitting a statement not to exceed five pages as to whether the District Court of New Jersey has

                                   8   personal jurisdiction over Plum. The filing of the consolidated class action complaint shall be

                                   9   CONTINUED until further order from the Court pending resolution of this issue, and if appropriate,

                                  10   appointment of counsel.

                                  11          IT IS SO ORDERED.

                                  12   Dated: July 6, 2021
Northern District of California
 United States District Court




                                                                                                   YVONNE GONZALEZ ROGERS
                                  13                                                          UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
